The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed on 08/11/2022. Claims 1-9, 11 and 14 have been allowed. Claim 10, 12 and 13 are cancelled. Claim 1, 12 and 14 are independent claim.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/866,619 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-9, 11 and 14 are allowed. The following is an examiner’s statement of reasons for allowances:   
The prior art of record Trescher (US Patent Application Publication No 2011/0078420 A1) teaches  at the start of an execution of a specific one of the basic blocks: storing a start value in a register; at the time of an execution of a specific one of the instructions in the specific block; processing with a first mathematical function, first value currently contained in the register together with a representation of the specific instruction in order to derive an updated value; storing the updated value in the register; deriving a modified address with a second mathematical function.
The prior art of record Chang (US Patent Application Publication No 2009/0235090 A1) teaches preventing private information which is hidden within data of a private domain reserved by an application program from being easily accessed by a CPU and other devices. The encrypted instructions are decrypted with the decrypted session key by the decryption module. The decryption module submits a request for shielding the private domain which prevents the private domain from being accessed by any device other than the decryption module. The decrypted codes may be directly stored in shadow memory.
The prior art of record Hosie (US Patent Application Publication No 2019/0087566 A1) teaches a call path identifier is maintained which is permuted in response to a calling instruction for calling a target function, based on a function return address. All versions of the authentication code generating instruction could generate authentication code dependent on the call path identifier. A second variant of the authentication code generating instruction and a second variant of the authentication code checking instruction may be provided, in which the at least one modifier value comprises the value dependent on the call path identifier and is independent of a further modifier value which may be used for at least one other variant of the authentication code generating / checking instructions.
But none of the reference mentioned above teaches “the branch instruction is an indirect branch instruction, that is to say a branch instruction containing an operand which identifies a destination register and which, when it is executed by the microprocessor, provokes a branch directly to a first encrypted instruction line of a following basic block whose address is obtained from the content of said destination register, the load instruction is an indirect load instruction, that is to say a load instruction containing an operand which identifies the same destination register as that identified by the operand of the indirect branch instruction” and “reading of a data line associated with the address obtained from the content of the destination register, then construction of an initialization vector from the content of said data line, then loading of said constructed initialization vector in the microprocessor, the step b) also comprises: execution of the indirect load instruction of the first preceding basic block, then execution of the indirect branch instruction of the first preceding basic block”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433